1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 144-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,849,956.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘956 patent claims compositions comprising vancomycin, N-acetyl-D-alanine, L-lysine or D-lysine, and optionally about 1.8% (V/V) polyethylene glycol.  The vancomycin concentration can be about 0.05% (w/V); the molar ratio of vancomycin to lysine is about 1:1 - 20:1; the molar ratio of vancomycin to N-acetyl-D-alanine is about 1:1 to 1:30; the pH of the composition is about 4.5-5.5; and the composition is stable for at least about 3 months at about 25 degrees Celsius, with at least 90% of the vancomycin remaining in the composition.  In view of the large degree of overlap between the component ratios, pHs, and stabilities, a prima facie case of obviousness is deemed to exist.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal component ratios, pHs, and stabilities for the claimed compositions of the ‘956 patent, because component ratio and pH are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts; and because it is routine in the pharmaceutical arts to optimize composition variables so as to maximize composition stability.  With respect to instant claim 148, while the claims of the ‘956 patent do not recite a molecular weight for the polyethylene glycol component, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal molecular weights for the polyethylene glycol component of the claimed compositions of the ‘956 patent, because molecular weight is routinely determined and optimized in any art involving a polymer, including polyethylene glycol.
4.	Claims 144-146 and 149-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,188,697. Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘697 patent claims compositions comprising vancomycin, N-acetyl-D-alanine, and L-lysine or D-lysine.  The vancomycin concentration can be about 0.1-1% (w/V); the molar ratio of vancomycin to lysine is about 0.5:1 - 40:1; the molar ratio of vancomycin to N-acetyl-D-alanine is about 1:1 to 1:40; the pH of the composition is about 3-6; and the composition is stable for at least 4 weeks at 25 degrees Celsius, with about 85% to 100% of the vancomycin remaining in the composition.  In view of the large degree of overlap between the component ratios, pHs, and stabilities, a prima facie case of obviousness is deemed to exist.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal component concentrations and ratios, pHs, and stabilities for the claimed compositions of the ‘697 patent, because component concentration and ratio and pH are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts; and because it is routine in the pharmaceutical arts to optimize composition variables so as to maximize composition stability.  
5.	Claims 144-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,039,804.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘804 patent claims compositions comprising vancomycin, N-acetyl-D-alanine, L-lysine or D-lysine, and optionally polyethylene glycol, e.g., in a concentration of about 1.8% (V/V).  The vancomycin concentration can be about 0.05% (w/V); the molar ratio of vancomycin to lysine is about 1:1 - 30:1; the molar ratio of vancomycin to N-acetyl-D-alanine is about 1:1 to 1:40; and the pH of the composition is about 4.5-5.5.  In view of the large degree of overlap between the component ratios and pHs, a prima facie case of obviousness is deemed to exist.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal component ratios and pHs for the claimed compositions of the ‘804 patent, because component ratio and pH are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  With respect to instant claims 160 and 161, in view of the large degree of overlap between the compositions claimed in the ‘804 patent and the instant claimed compositions, and in view of their identical pharmaceutical uses, the former are deemed inherently to have the stabilities recited in instant claims 160 and 161.  In any event, it would have been obvious to one of ordinary skill in the art to optimize composition variables for the claimed compositions of the ‘804 patent so as to maximize composition stability.  With respect to instant claim 148, while the claims of the ‘804 patent do not recite a molecular weight for the polyethylene glycol component, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal molecular weights for the polyethylene glycol component of the claimed compositions of the ‘804 patent, because molecular weight is routinely determined and optimized in any art involving a polymer, including polyethylene glycol.
6.	Claims 144-161 are deemed to be novel and unobvious over the prior art of record or any combination thereof.  The examiner maintains his position for the reasons set forth during prosecution of the parent applications, and of related application 15/827,719.
	U.S. Patent No. 11,000,567, which issued based upon parent application 16/677,057, has been carefully considered.  However, the claims of the ‘567 patent are not deemed to raise issues of non-statutory double patenting with the instant claims in view of the disparate vancomycin concentrations.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 6, 2022